Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 19, 2017                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  155846(44)(45)                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  In re PETITION OF ISABELLA COUNTY                                                                       Kurtis T. Wilder,
                                                                                                                      Justices
  TREASURER.
  ______________________________________
  ISABELLA COUNTY TREASURER,
            Petitioner-Appellee,
                                                                    SC: 155846
  v                                                                 COA: 329858
                                                                    Isabella CC: 2014-011664-CF
  ESTATE OF TIMOTHY SCOTT PUNG,
             Respondent-Appellant.
  ___________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing its reply is GRANTED. The reply will be accepted as timely filed if submitted
  on or before July 31, 2017.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 19, 2017
                                                                               Clerk